                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,
                                                           Case No. 2:21-cr-12
v.
                                                           Hon. Hala Y. Jarbou
JESSICA SUE SCHULTZ
n/k/a JESSICA SUE HAACK,

            Defendant.
__________________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation (ECF No. 29) filed by the United

States Magistrate Judge in this action. The Report and Recommendation was duly served on the

parties. Government filed its response on July 8, 2021 (ECF No. 31) and Defendant filed his

response on July 9, 2021 (ECF No. 32). Based on this, and on the Court’s review of all matters of

record, including the audio transcript of the plea proceedings, IT IS ORDERED that:

1.     The Report and Recommendation of the Magistrate Judge (ECF No. 29) is approved and

       adopted as the opinion of the Court.

2.     Acceptance of Defendant's plea of guilty is held in abeyance pending Defendant’s personal

       appearance at sentencing now scheduled for October 28, 2021.

3.     Defendant shall remain on bond pending sentencing.



 Dated:     July 12, 2021                            /s/ Hala Y. Jarbou
                                                    HALA Y. JARBOU
                                                    UNITED STATES DISTRICT JUDGE
